NUMBER 13-10-00589-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


             IN RE: ASCENSION MARTINEZ, JR., INDIVIDUALLY
                      AND D/B/A RBR REAL ESTATE


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

                  Before Justices Yañez, Garza, and Benavides
                       Per Curiam Memorandum Opinion1

       Relator, Ascension Martinez, Jr., individually and d/b/a RBR Real Estate, filed a

petition for writ of mandamus in the above cause on October 21, 2010, seeking to

compel the trial court to vacate an order granting a motion to compel answers to

deposition questions.       Relator contends that the trial court abused its discretion in

ordering him to produce net worth information based on “factually unsupported

allegations of punitive liability.” The Court requested and received a response to the


       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
petition for writ of mandamus from Jose G. Lopez, the real party in interest, and further

received a reply brief from relator.

       The Court, having examined and fully considered the petition for writ of

mandamus, the response, and the reply, is of the opinion that relator has not shown

himself entitled to the relief sought. See Lunsford v. Morris, 746 S.W.2d 471, 472-73

(Tex. 1988), overruled on other grounds, Walker v. Packer, 827 S.W.2d 833, 843 (Tex.

1992) (orig. proceeding); In re Jacobs, 300 S.W.3d 35, 40-41 (Tex. App.–Houston [14th

Dist.] 2009, orig. proceeding); In re House of Yahweh, 266 S.W.3d 668, 673 (Tex. App.–

Eastland 2008, orig. proceeding); In re Garth, 214 S.W.3d 190, 192 (Tex. App.–

Beaumont 2007, orig. proceeding [mand. dism’d]); In re W. Star Trucks US, Inc., 112
S.W.3d 756, 763 (Tex. App.–Eastland 2003, orig. proceeding); Al Parker Buick Co. v.

Touchy, 788 S.W.2d 129, 131 (Tex. App.–Houston [1st Dist.] 1990, orig. proceeding);

see In re CFWC Religious Ministries, Inc., 143 S.W.3d 891, 896 (Tex. App.–Beaumont

2004, orig. proceeding) (“Admirably, defendant concedes that because Relator’s

pleadings included a request for exemplary damages, Relator is entitled to be provided

with evidence of defendant’s net worth.”); see also In re Shaw, No. 13-10-00487-CV,

2010 Tex. App. LEXIS 8744, at *1 (Tex. App.--Corpus Christi Oct. 27, 2010, orig.

proceeding).

       Accordingly, the stay previously imposed by this Court is LIFTED. See TEX. R.

APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief is

effective until the case is finally decided.”).   The petition for writ of mandamus is

DENIED. See id. 52.8(a).
                              PER CURIAM

Delivered and filed the
22nd day of December, 2010.